Citation Nr: 0011324	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-17 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
chronic brain syndrome prior to April 1, 1999; to include 
entitlement to the restoration of a 50 percent evaluation for 
chronic brain syndrome effective April 1, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from May 1944 to May 1946.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Roanoke, Virginia, that denied the veteran's claim for an 
evaluation greater than 50 percent for service connected 
chronic brain syndrome associated with trauma.  Subsequent to 
this decision, in October 1998, the RO proposed to reduce the 
veteran's 50 percent evaluation to 30 percent disabling.  
Later, in January 1999, the RO reduced the evaluation to 30 
percent disabling, effective April 1, 1999.   


FINDINGS OF FACT

1.  The veteran's chronic brain syndrome prior to April 1, 
1999, was productive of no more than considerable social and 
industrial impairment.

2.  The veteran's chronic brain syndrome prior to April 1, 
1999, was productive of no more than occupational and social 
impairment with reduced reliability and productivity.

3.  The veteran's chronic brain syndrome as of April 1, 1999, 
was productive of no more than definite social and industrial 
impairment.

4.  The veteran's chronic brain syndrome as of April 1, 1999, 
was productive of some occupational and social impairment 
with no more than occasional decrease in work efficiency or 
intermittent periods of inability to perform occupational 
tasks due to symptoms.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
chronic syndrome prior to April 1, 1999, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.130, 4.132, 
Diagnostic Code 9304 (1996-1999).

2.  The criteria for restoration of a 50 percent evaluation 
for chronic brain syndrome effective April 1, 1999, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.130, 4.132, Diagnostic Code 9304 (1996-1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in August 
1944 he was involved in a motor vehicle accident when the 
pick-up truck that he was a passenger in hit a bank and 
overturned.  He was taken to the hospital and diagnosed as 
having a cerebral concussion of moderate degree and a 
subarachnoid hemorrhage of mild degree.

At a VA neurology examination in January 1959, the veteran 
reported experiencing a fleeting duration of attacks from 
time to time of unreality, sensations of floating, bad taste 
and smells and giddiness.  Following these attacks the 
veteran reported experiencing irritability and impulsiveness.  
He described these attacks as lasting only a few seconds, but 
that when they came on he felt as if he were falling to the 
ground.  He denied losing consciousness.  His wife told the 
examiner that the veteran acted in a peculiar way on some 
days for short periods and that when he realized that he had 
had an attack he was inclined to spend money foolishly.  He 
was also noted to have poor memory involving both retention 
and recall.  His concentration was poor and his attention was 
variable.  During the examination the veteran made mistakes 
in interpretation of instructions.  He was diagnosed as 
having encephalopathy, post-traumatic, associated with 
personality and neurological disturbances, with a mild degree 
of intellectual deterioration.  

In a February 1959 rating decision the RO granted service 
connection for encephalopathy, post-traumatic, and assigned 
the veteran a 30 percent evaluation effective from December 
3, 1958.

At a VA examination in January 1962, the veteran complained 
of dizziness and headaches which were out of proportion to 
the physical findings.  Findings revealed the veteran to be 
tidily dressed with a good appearance.  His stream of talk 
and mental activity were unimpaired.  Emotionally he appeared 
calm.  His content of thought was taken up with his multiple 
complaints including shoulder pain, dizziness, headaches and 
stomach problems.  The veteran was not aware of being nervous 
or anxious and denied having any kind of spells or 
unconsciousness.  He also denied any incident of automatic 
acts beyond his control.  The examiner diagnosed the veteran 
as having chronic brain syndrome without psychosis, but with 
anxiety reaction manifested by headaches, stomach discomfort 
and nausea - residuals of brain damage.  He said that the 
veteran's level of disability was found to be moderate, with 
very little time lost from work due to his symptoms.  

In a February 1962 rating decision the RO recharacterized the 
veteran's service-connected encephalopathy, post-traumatic, 
as chronic brain syndrome associated with trauma, and 
continued the veteran's 30 percent evaluation for this 
disability.  This evaluation was confirmed by the Board in 
March 1981.

In March 1984 the veteran filed a claim for an increased 
evaluation for his service-connected cerebral concussion 
disability and said that he was having trouble with balance 
and headaches.  He also said that his memory was getting bad 
and that he lacked judgment.

The RO continued the veteran's 30 percent evaluation for his 
service-connected concussion disability in an August 1984 
rating decision.

In January 1990 the veteran requested an increased rating for 
residuals of chronic brain syndrome.  

In a March 1996 statement, the veteran's spouse said that the 
veteran was getting much worse at remembering things and 
depended on her more and more.  She said that the veteran 
didn't always understand when she told him things and that it 
took him awhile to "sort it out".  She said further that 
the veteran was more withdrawn, had a difficult time 
comprehending what was said to him, and had trouble sleeping.  
She said that the veteran got easily upset and frustrated 
because of his memory problems and was short tempered with 
her.  

In April 1996 the veteran requested that he be awarded the 
next higher evaluation for residuals associated with his 
chronic brain syndrome.  He said that he experienced severe 
headaches, increased memory loss, flight of thought, an 
inability to be around people other than his wife, and angry 
outbursts due to frustration over his inability to remember 
what other people said.  He also said that he was more 
forgetful in completing normal tasks and was mentally 
exhausted.  He said that he had a harder time sleeping or 
going to sleep and that his mind raced when trying to 
remember something.  He also said that he was becoming more 
dependent on his wife to take care of normal things because 
of his memory problems.

The record contains a May 1996 VA examination report noting 
that the veteran was 70 years old.  At the examination the 
veteran reported having retired from work in 1981 on 
disability retirement.  He also reported that he felt nervous 
most of the time and had depressed moods at times with spells 
that sometimes lasted a day or two.  He denied crying spells 
or suicidal thoughts.  He said that he felt hopeless 
occasionally.  He also said that his energy was limited and 
he felt tired a lot with reduced interests. The veteran's 
wife said that the veteran seemed to be easily confused and 
mixed up, was nervous and jumpy at times, was easily 
agitated, had memory and concentration difficulties and had 
an increased frequency of headaches.  The veteran said that 
his main interests were in going to church, reading, 
listening to sports and watching other types of TV programs.  
He complained of middle insomnia, but reported averaging six 
to eight hours of sleep a night.  He denied having 
nightmares.  He admitted to increased irritability at that 
time, but denied homicidal or violent behavior toward others.  
He also denied hallucinations, delusions, and paranoia.  He 
appeared to be somewhat socially withdrawn at that time.  It 
was noted that he was not receiving any psychiatric 
treatment.  Findings revealed that the veteran was adequately 
dressed and groomed and was alert, oriented and cooperative.  
His mood was reportedly anxious and dysphoric.  He appeared 
tense and showed some memory difficulties.  Eye contact was 
fair.  Speech was unspontaneous.  Affect and psychomotor 
activity was within normal limits.  The veteran did not 
appear to be psychotic.  Insight was fair.  Recent memory was 
moderately impaired and immediate memory was mildly impaired.  
Remote memory was intact.  Concentration was adequate.  Fund 
of general information, abstract thinking, and judgment were 
intact.  The veteran was diagnosed as having organic brain 
syndrome.

The veteran attended an intake evaluation at a VA mental 
health clinic in June 1996 for.  At the evaluation the 
veteran and his wife reported that the veteran had been 
having progressive problems over the last six months with 
memory loss and concentration.  They also reported that he 
had become more withdrawn and isolated.  His sleep had 
worsened and he lost 15 pounds.  The veteran said that he had 
lost interest in hobbies and had become a worrier.  He also 
complained that he was suffering from chronic pain.  The 
veteran's history was that he was married, had three children 
in good health, and was a retired mechanic for Dupont.  
Findings revealed that he was in a wheel chair and was well 
groomed.  He had fair eye contact and was blunted, dysthymic 
and frustrated.  He was not suicidal or homicidal.  The 
examiner assessed the veteran as a 70 year old male who 
complained of depression and memory loss in a setting of 
chronic pain and significant functional loss.  The examiner 
diagnosed the veteran as having major depression, moderate, 
and rule out early dementia process.  The veteran was given a 
global assessment of functioning score of between 55 and 60.

In a February 1997 rating decision the RO increased the 
veteran's evaluation of chronic brain syndrome with 
associated trauma from 30 to 50 percent disabling.

The veteran was seen at a VA mental health clinic in October 
1997 for a routine follow-up visit.  The veteran reported 
that he was doing well with his medication (buspar) and that 
his anxiety symptoms were well controlled.  His mood was 
generally dysphoric.  He had poor energy and good sleep and 
appetite.  He was alert and oriented times three and his 
affect was slightly constricted.  His speech was normal and 
his thought process was logical and goal directed.  He denied 
hallucinations or delusions.  He was given an impression of 
rule out "OMD/OBJ", and generalized anxiety disorder that 
was well controlled.  He was given a global assessment of 
functioning score of between 70 and 75.  

At a VA clinic in November 1997 the veteran was diagnosed as 
having history of anxiety disorder, on buspar.

In August 1998 the RO continued the veteran's 50 percent 
evaluation for chronic brain syndrome associated with trauma.

In September 1998, the veteran underwent another VA 
psychiatric examination.  It is noted on the examination 
report that the veteran was 72 years old and had retired on 
disability in 1981 secondary to arthritis in his legs.  The 
veteran complained at the examination of feeling dizzyheaded 
and being unable to remember things.  He said that he felt 
nervous at times and got a little depressed occasionally.  He 
denied crying spells, suicidal ideation, hopeless feelings, 
lack of energy, or loss of interests.  He complained of 
initial and middle insomnia, but was able to get about six 
hours of sleep a night.  He said that his arthritis reduced 
his sleep.  He said that he lost 20 pounds in the last six 
months and did not have an appetite anymore.  The examiner 
stated that the veteran's reported weight was within normal 
limits and that he did not look to be malnourished.  The 
veteran reported that he was more irritable than he used to 
be.  He denied homicidal ideation or violent behavior.  He 
denied hallucinations, delusions, and paranoia.  He said that 
he had close friends and liked to be with other people and 
was generally at ease with others.  He was currently taking 
Buspirone and was not receiving any counseling.  Findings 
revealed that the veteran had good dress, grooming and 
hygiene.  He was alert and fully oriented.  His behavior was 
appropriate, cooperative and responsive.  His mood was 
normal.  He did not appear to be acutely anxious or 
depressed.  He had good eye contact.  His speech was clear, 
relevant and logical.  His affect was appropriate and normal 
in range.  Psychomotor activity was within normal limits.  
The veteran did not appear to be psychotic.  He had fair 
insight.  Recent memory was markedly impaired.  Immediate and 
remote memories were intact.  Concentration was adequate.  
Fund of general information, abstract thinking and judgment 
were intact.  The veteran was diagnosed as having chronic 
brain syndrome secondary to trauma.

In October 1998 the RO informed the veteran of its proposal 
to reduce his 50 percent evaluation for chronic brain 
syndrome to 30 percent disabling.  

In the veteran's October 1998 substantive appeal of the 
August 1998 rating decision, the veteran said that he thought 
that his condition was more severe than reflected in his 50 
percent evaluation.  He said that he did not work, did not go 
out, and did not go to any veteran's organization meetings 
like he used to.  He said that he just stayed at home and 
took his medicine and that this greatly affected his life.

In a January 1999 rating decision the RO reduced the 
veteran's 50 percent evaluation for chronic brain syndrome 
associated with trauma to 30 percent disabling, effective 
April 1, 1999.

In written argument in May 1999, the veteran's representative 
said that the RO reduced the veteran's evaluation based on a 
change in the rating criteria and that this was in conflict 
with VA regulation.

II.  Legal Analysis

The veteran's claim for an increased rating for his service-
connected chronic brain syndrome associated with trauma, to 
include restoration of a 50 percent evaluation effective 
April 1, 1999, is well grounded, meaning plausible. 
38 U.S.C.A. § 5107(a).  All relevant facts have been properly 
developed and VA has fulfilled its duty to assist the 
veteran.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

During the course of the veteran's appeal, the regulations 
pertaining to mental disorders were revised.  The veteran's 
chronic brain syndrome was initially evaluated under 
38 C.F.R. § 4.132, Code 9304 (1991-1996).  This code provides 
that a 30 percent rating is assigned when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is assigned when 
the ability to maintain effective or favorable relationships 
with people is considerably impaired and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is assigned where 
the ability to establish or maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation requires that 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community, or that there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in profound retreat from mature behavior.  Finally, if the 
veteran is demonstrably unable to obtain or maintain 
employment, a total rating is warranted.  38 C.F.R. § 4.132, 
Code 9304.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, and 
invited the Board to construe the term in a manner that would 
quantify the degree of impairment.  In a precedent opinion 
dated November 9, 1993, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93.

On November 7, 1996, the rating criteria for mental disorders 
were revised and are now found in 38 C.F.R. § 4.130, Code 
9304 (1999).  This revised code provides that a 30 percent 
rating is to be assigned for occupational and social 
impairment with occasional decrease in work efficiently and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversion normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  For a 100 percent rating, there must be total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupations, or own name.  

As the veteran's claim for an increased rating for chronic 
brain syndrome was pending when the regulations pertaining to 
mental disorders were revised, he is entitled to the version 
of the law most favorable to him.  Karnas v. Derwinski, 
1 Vet. App. 308 (1990).  Here, either the amended or current 
rating criteria may apply.

Increased Rating

In his appeal of the RO's August 1998 continuance of a 50 
percent evaluation for chronic brain syndrome, the veteran 
stated that his condition was more than 50 percent disabling.  

In order for the veteran to be entitled to the next higher 
evaluation under the new rating schedule, he would have to 
satisfy the criteria for a 70 percent rating.  In reviewing 
this criteria, there is no indication that the veteran has 
had suicidal ideation, and he in fact denied that he was 
suicidal at a VA mental health clinic intake evaluation in 
June 1996.  There is also no evidence that he has any 
obsessional rituals which interfere with routine activities.  
In regard to speech, the veteran's speech was not found to be 
intermittently illogical, obscure or irrelevant.  Rather, it 
was noted to be unspontaneous at the May 1996 VA examination 
and was found to be clear, relevant and logical at the 
September 1998 VA examination.  Although the veteran 
complained in May 1996 of having depressed moods at times 
which lasted a day or two, was diagnosed as having major 
depression of moderate degree in June 1996, and complained in 
September 1998 of getting depressed a little occasionally, 
these episodes cannot be described as near-continuous which 
affected his ability to function independently, appropriately 
and effectively.  Furthermore, although the veteran did 
complain of increased irritability, there is no evidence that 
he had impaired impulse control such as unprovoked 
irritability with periods of violence.  Moreover, he denied 
experiencing homicidal or violent behavior at VA examinations 
in May 1996, June 1996 and September 1998.  Additionally, 
while the veteran has complained of dizziness, there have 
been no complaints or findings of spatial disorientation.  In 
regard to the veteran's personal appearance and hygiene, he 
was found to be adequately dressed and groomed at the May 
1996, June 1996 and September 1998 VA examinations.  Lastly, 
in regard to being unable to establish and maintain effective 
relationships, the veteran did complain in June 1996 of 
becoming more socially withdrawn and isolated.  However, in 
regard to actual relationships, he does have an established 
relationship with his wife and reported in September 1998 
that he had close friends, liked to be with people, and was 
generally at ease with others.  It is thus clear from the 
evidence that the veteran's chronic brain syndrome 
symptomatology prior to April 1, 1999, did not approximate 
the criteria under the new rating schedule for a 70 percent 
evaluation.  38 C.F.R. § 4.130, Code 9304.

Likewise, the veteran's chronic brain syndrome prior to April 
1, 1999, did not meet the criteria under the old rating 
schedule for a 70 percent evaluation.  Such an evaluation 
would have required that the veteran's ability to establish 
and maintain effective or favorable relationships with people 
had been severely impaired and his ability to obtain or 
maintain employment also had been severely impaired.  As 
previously stated, the veteran reported in September 1998 
that he had close friends, liked to be with people and was 
generally at ease around others.  In regard to employment, he 
reported that he went out on disability from work in 1981 due 
to a nonpsychiatric arthritic condition.  The veteran's 
present psychiatric symptoms, which include being depressed 
at times, being irritable, having a markedly impaired recent 
memory, and having sleep difficulties (assuming that the 
sleep difficulties are caused by his psychiatric condition 
and not his arthritic condition), are not of such severity 
and persistence as to result in severe impairment in his 
ability to obtain or retain employment. 

The veteran's belief that his chronic brain syndrome warrants 
a higher than 50 percent evaluation has been considered.  
However, in keeping in mind that disability evaluations are 
determined by the application of a schedule of ratings, it is 
clear based on the discussion above that the veteran's 
chronic brain syndrome prior to April 1, 1999, did not meet 
the 70 percent evaluation under either the old or new rating 
schedule for rating mental disorders.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.130, 4.132 (Code 9304) (1996-1999); Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).

As the preponderance of evidence is against a rating in 
excess of 50 percent for chronic brain syndrome prior to 
April 1, 1999, the benefit-of-the-doubt rule does not apply 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Restoration

As an initial matter, attention is directed to the veteran's 
representative's argument in May 1999 that the RO's reduction 
was based upon the veteran not meeting the newly effectuated 
rating criteria for a 50 percent evaluation, and that this 
was in direct conflict with VA regulation 38 C.F.R. 
§ 3.951(a) (1999).  Section 3.951(a) states that a 
readjustment to the Schedule for Rating Disabilities shall 
not be grounds for reduction of a disability rating in effect 
on the date of readjustment unless medical evidence 
establishes that the disability to be evaluated has actually 
improved.  In the rating reduction in January 1999, the RO 
made a finding that the veteran's chronic brain syndrome had 
improved and that he no longer met the criteria for a 50 
percent evaluation.  The RO included both the new and old 
rating criteria in its decision.  Thus, the RO's reduction 
decision was not in conflict with 38 C.F.R. § 3.951(a).  

By letter dated October 1998, the RO notified the veteran of 
its October 1998 proposal to reduce his service-connected 
chronic brain syndrome from 50 percent to 30 percent and 
afforded him the opportunity for a hearing and 60 days in 
which to submit additional evidence to show why his 
compensation payments should be continued at their present 
level.  Accordingly, the RO has complied with the procedures 
required under 38 C.F.R. § 3.105(e) for reducing the 
veteran's disability rating by having notified him of his 
rights, giving him an opportunity for a hearing and time to 
respond. 

The RO finalized the reduction to 30 percent in January 1999, 
and made it effective in January 1999.  This complies with 
pertinent regulation in that the reduction was made no sooner 
than permitted ("the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final rating action expires").  38 C.F.R. § 3.105(e).  
Additionally, as the 50 percent evaluation had not been in 
effect for five years or more, compliance with the provisions 
of 38 C.F.R. § 3.344(a) and (b) is not required.  38 C.F.R. 
§ 3.344(c).  These provisions also do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Reexaminations disclosing improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344(c).  

While the veteran was noted at the most recent VA examination 
in September 1998 to have markedly impaired remote memory, 
which is one criterion for a 50 percent evaluation under the 
new rating schedule, and, statements from the veteran's 
spouse indicate that he did not always understand things that 
she told him, which is another criterion for a 50 percent 
evaluation, the majority criterion for a 50 percent 
evaluation have not been met.  In this regard, the veteran 
was found at the VA examination in September 1998 to have an 
affect that was appropriate and normal in range.  His speech 
was clear, relevant and logical, and he did not report panic 
attacks.  Additionally, the veteran's judgment and abstract 
thinking were intact and his mood was normal.  In regard to 
immediate and remote memories, they too were intact.  As far 
as difficulty in establishing and maintaining effective work 
and social relationships, the veteran reported at the VA 
examination that he had close friends, liked to be with 
people and was generally at ease with others.  He also 
reported that he had retired on disability in 1981 due to a 
nonpsychiatric condition - arthritis in his legs. 

Turning to the new criteria for a 30 percent evaluation, the 
veteran was found at the September 1998 examination to be 
generally functioning satisfactorily in that his behavior was 
appropriate, cooperative and responsive.  He also had good 
dress, grooming and hygiene thus demonstrating self-care.  In 
regard to conversation, his speech was clear, relevant and 
logical and he had good eye contact.  With respect to a 
depressed mood, the veteran reported that he got "depressed 
a little occasionally".  His mood at the examination was 
found to be normal.  Although this examination report does 
not comment on anxiety, it is noted on a mental health clinic 
note in October 1997 that the veteran had been taking 
medication (Buspar) for anxiety and that his anxiety symptoms 
were well controlled.  There was no mention of suspiciousness 
or panic attacks at the 1998 examination.  The veteran 
reported initial and middle insomnia, but that he was able to 
get six hours of sleep a night.  In regard to memory loss, as 
previously stated, the veteran had markedly impaired recent 
memory, but his immediate and remote memories were intact. 

It is clear from the foregoing that while the veteran meets a 
few of the criterion for a 50 percent evaluation under the 
new rating schedule, namely markedly impaired remote memory 
and difficulty at times comprehending what was said to him, 
his disability picture most approximates the criteria for a 
30 percent evaluation under the new rating schedule as he 
meets most of the criterion for such an evaluation.  Thus, a 
reduction to 30 percent under the new rating schedule as of 
April 1, 1999, was warranted by the evidence.  

It is likewise apparent that the evidence warrants a 
reduction to 30 percent under the old rating schedule.  While 
there is no doubt that the veteran's symptomatology as shown 
by the evidence, namely his memory impairment, irritability, 
occasional depression and chronic sleep impairment affects 
his ability to function and participate in activities, his 
symptomatology has not been shown to be of sufficient 
severity to meet the criteria for an evaluation above 30 
percent, i.e., the evidence does not show that this 
disability causes considerable impairment in the veteran's 
ability to establish or maintain effective or favorable 
relationship with people and that by reason of his 
psychiatric symptoms that the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  The veteran is married and has close 
friends.  In addition, his behavior at the September 1998 
examination was appropriate and he was cooperative and 
responsive.  His speech was clear, relevant and logical.  His 
insight was intact and concentration adequate.  His fund of 
general information, abstract thinking and judgment were 
intact.  Based on these findings, it cannot be said that the 
veteran's psychiatric symptoms result in considerable 
industrial impairment.  Put another way, the clinical 
findings from the September 1998 VA examination do not show 
that the veteran suffers from a psychiatric disability that 
is more than moderately large in degree.  O.G.C. Prec. 9-93 
(November 9, 1993).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and restoration of a 50 percent evaluation for service-
connected chronic brain syndrome effective April 1, 1999, 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 


ORDER

A rating in excess of 50 percent for service-connected 
chronic brain syndrome prior to April 1, 1999, is denied.

Restoration of a 50 percent evaluation for service-connected 
chronic brain syndrome from April 1, 1999, is denied. 



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

